Citation Nr: 1001331	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for vague ulcer 
of right lower leg, residuals of cellulitis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left hip 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, including spinal stenosis. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip disability. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

7.  Entitlement to service connection for hearing loss. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1944 to March 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in September 
2006.  The Board previously remanded this case for further 
development in March 2007.

The issue of entitlement to service connection for acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD) and anxiety disorder, was also on appeal and 
remanded in the March 2007 Board's decision.  However, a 
subsequent rating decision in July 2009 granted service 
connection for PTSD.  As this was a full grant of the 
benefits sought on appeal, this issue is no longer in 
appellate status.  The Board notes, however, that the Veteran 
submitted VA treatment record to the Board in October 2009.  
At least one such record includes a notation that the Veteran 
was dissatisfied with the rating assigned to his service-
connected PTSD.  However, such a medical record by itself 
does not appear to constitute a notice of disagreement.  See 
38 C.F.R. §§ 20.201, 20.300 (2009).  The Board hereby 
emphasizes to the Veteran and to his representative that in 
order to initiate an appeal from the disability rating 
assigned for the service-connected PTSD, a notice of 
disagreement must be filed with the RO within one year of 
notification of the July 2009 rating decision.  See 38 C.F.R. 
§ 20.201.    

The Board notes that the Veteran submitted additional 
evidence to the Board.  In an October 2009 statement, the 
Veteran waived RO consideration of this evidence. 

As noted in the March 2007 remand, in his September 2006 
hearing testimony, the Veteran raised a new claim for a skin 
disease on his neck.  Thus, this issue is again referred to 
the RO for necessary action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected vague ulcer of right 
lower leg, residuals of cellulitis, is not manifested by 
tenderness, ulceration or pain on examination; nor is there 
any limitation of motion.

2.  Hypertension was not manifested during active military 
service, within one year of discharge from service, nor is it 
otherwise related to such service. 

3.  Left hip disability was not manifested during active 
military service, within one year of discharge from service, 
nor is it otherwise related to such service.

4.  A July 2000 rating decision denied entitlement to service 
connection for low back disability, including spinal 
stenosis, and right hip disability; the Veteran failed to 
file a timely notice of disagreement to initiate an appeal 
from this decision.

5.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for low back disability, including spinal stenosis, and right 
hip disability has not been received since the July 2000 
rating decision.

6.   A March 1990 rating decision denied entitlement to 
service connection for hearing loss; the Veteran failed to 
file a notice of disagreement to initiate an appeal from this 
decision.

7.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss has been received since the March 1990 rating decision.

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected ulcer of right 
lower leg, residuals of cellulitis, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.118, and Diagnostic Code 7805 ( in effect prior to 
October 23, 2008).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24) 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Left hip disability was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 101(24) 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  The July 2000 rating decision, which denied entitlement 
to service connection for low back disability, including 
spinal stenosis, and right hip disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
5.  New and material evidence has not been received since the 
July 2000 rating decision denying service connection for low 
back disability, including spinal stenosis, and right hip 
disability; and thus, the claim is not reopened.  38 U.S.C.A.  
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The March 1990 rating decision, which denied entitlement 
to service connection for hearing loss, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
7.  New and material evidence has been received since the 
March 1990 rating decision, and thus, the claim for hearing 
loss has been reopened.  38 U.S.C.A.  § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2003, June 2003, March 2006 
and April 2007  VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the Veteran in February 2003 and June 2003, which 
was prior to the September 2003 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  The Board recognizes that subsequent 
VCAA notices were provided after the initial decision.  
However, the deficiency in the timing of these notices was 
remedied by readjudication of the issues on appeal in 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the March 2006 and April 
2007 letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the February 2003, June 2003 and April 2007 
notices informed the claimant of what evidence was necessary 
to establish entitlement to service connection.  Further, the 
June 2003 and April 2007 letters informed the Veteran of what 
constitutes new and material evidence.  Moreover, the RO 
previously denied low back disability, right hip disability 
and hearing loss because the disabilities were not incurred 
in or aggravated by military service.  The April 2007 letter 
indicated that the evidence must relate to this fact.  Thus, 
the requirements set forth in Kent have been satisfied. 

Moreover, the Court, in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) purported to clarify VA's notice obligations in 
increased rating claims.  The Court held that a notice letter 
must inform the veteran that, to substantiate a claim, he or 
she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the February 2003, June 2003, March 2006 and April 2007 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, hearing testimony and a VA examination 
report.  In the March 2007 remand, the Board instructed the 
RO to obtain the Veteran's Social Security Administration 
(SSA) records.  However, upon numerous requests for these 
records by the RO, SSA responded that the records had been 
destroyed.  Any further attempt to obtain these records would 
be futile.  Thus, the Board finds that the RO has met its 
duty to assist and complied with the March 2007 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

With respect to the issue of a compensable rating for 
service-connected vague ulcer of right lower leg, residuals 
of cellulitis, the Veteran was afforded a VA examination in 
August 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide this issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary with 
respect to this issue. 

With respect to the service connection issues of hypertension 
and left hip disability, a VA examination with nexus opinion 
is not required in order to make a final adjudication.  
McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his hypertension and left hip disability, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the Veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
hypertension or left hip disability in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities until many years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of hypertension or left hip disability.  Because the 
evidence does not establish that the Veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection for hypertension and left hip 
disability, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of 
hypertension and left hip disability in service.

Moreover, with respect to the issues concerning new and 
material evidence, again, where there is no showing of a 
disability in service or a link between the Veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  Further, the statutory duty to assist the Veteran 
does not arise if the Veteran has not presented new and 
material evidence to reopen his claim.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Compensable Rating for Vague Ulcer of Right Lower Leg, 
Residuals of Cellulitis

The present appeal involves the Veteran's claim that the 
severity of his service-connected vague ulcer of right lower 
leg, residuals of cellulitis, warrants a compensable 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scars.  The Board must 
also consider other applicable codes.  VA promulgated new 
regulations for rating scars and skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  As the Veteran filed his current claim for a higher 
rating in May 2003, the new regulations are applicable.  
Under the new criteria for Diagnostic Code 7801, a 10 percent 
rating is assigned for a scar on other than the head, face or 
neck, that is deep (associated with underlying soft tissue 
damage) or that causes limited motion with area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is awarded if the area or areas exceeding 12 square inches 
(77 sq. cm.); a 30 percent rating is warranted for area or 
areas exceeding 72 square inches (465 sq. cm.); and a 40 
percent rating is warranted for area or areas exceeding 144 
square inches (929 sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part. 

The Board notes that effective October 23, 2008, VA amended 
criteria for rating the skin so that it more clearly reflects 
VA's policies concerning the evaluation of scars.  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 and apply to all applications for 
benefits received by VA on or after October 23, 2008.  See 
Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  As the 
Veteran's claim was received prior to this date, these 
amendments are not applicable.  

VA and private treatment records associated with the claims 
file do not address the severity of the Veteran's service-
connected right leg disability.  

At the September 2006 Board hearing, the Veteran reported 
that when the scar was touched or hit, it would start 
bleeding again and form a scab.  He indicated that the size 
of his scar was at least a half dollar.  He also stated that 
he experienced occasional pain at the scar site.  The Veteran 
provided that he did not seek medical treatment for his 
condition, but just took care of it himself.  He also stated 
that a doctor had never restricted any of his activities due 
to this disability.  

On remand, the Veteran was afforded a VA examination in 
August 2008.  The claims file was reviewed.  The Veteran 
reported that over the last 60+ years, the shin had opened up 
six or more times due to trauma.  He might hit it on 
something and the thin skin tore easily and bled.  It 
generally took a week to heal.  When he had an opened wound, 
the Veteran treated it with double antibiotic ointment and 
Vaseline PRN.  He did not go to doctors.  He denied any side 
effects from these treatments.  His anterior shin hurt when 
he accidentally hit it, which occurred about twice a year.  
The pain with this type of re-injury was a 7 out of 10 and 
lasted various amounts of  time, but usually resolved in 
minutes.  The Veteran denied any chronic daily pain, 
numbness, sensory or motor defects related to this injury on 
the right shin.  He was not currently treated for the 
affected area on his shin.  

On physical examination, a very faint scar area approximately 
3x3 cm. in size that had mild atrophy, mottled brownish, 
pinkish color and scaling was observed on the right anterior 
shin.  The area was somewhat irregular in shape and did not 
have distinct borders.  No open wounds were seen today.  The 
skin was intact and the area was nontender and not 
disfiguring.  The scar covered less than 1 percent of his 
total and exposed body surfaces.  The scar was not deep, 
fixed or superficial.  There were no signs of infection or 
cellulitis.  Further, there was no keloid, induration or 
instability.  The anterior leg skin in this area was not 
shiny.  The examiner noted that photographs were not obtained 
due to the faintness of the area of interest.  The assessment 
was superficial scar of right anterior leg.  The examiner 
again noted that the Veteran occasionally hit the area and 
ended up with an open wound.  However, the Veteran was not 
incapacitated by these wounds.  The examiner concluded that 
the scars and wounds did not interfere with the Veteran's 
activities of daily living.  Again, the scar was nontender 
and skin was intact on examination.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

The Board now turns to rating the Veteran's service-connected 
vague ulcer of right lower leg, residuals of cellulitis.  
Diagnostic Code 7801 is not for application because the 
medical evidence or record does not show that the Veteran's 
scar is  deep or causes limited motion.  Further, the 
Veteran's scar does not exceed an area or areas of 144 square 
inches (929 sq. cm.) to warrant a maximum 10 percent rating 
under Diagnostic Code 7802.  Moreover, the August 2008 VA 
examination showed that the scar was not unstable or painful 
on examination.  Thus, Diagnostic Codes 7803 and 7804 are not 
for application.  With respect to Diagnostic Code 7805, which 
allows for rating the scar based on limitation of motion, 
there were no findings of limitation of motion due to the 
Veteran's scar at the August 2008 VA examination.

Therefore, based on the above analysis, the Board finds that 
a compensable rating is not warranted for the Veteran's 
service-connected vague ulcer of right lower leg, residuals 
of cellulitis as a preponderance of the evidence is against 
the Veteran's claim.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.



III.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hypertension

The Veteran is seeking service connection for hypertension.  
Service treatment records are silent with respect to any 
findings of hypertension.  However, records showed that the 
Veteran sought treatment for numerous other unrelated 
injuries and illnesses.  Significantly, a March 1946 service 
examination prior to discharge showed that the Veteran's 
blood pressure was 134 systolic over 64 diastolic and 136 
systolic over 66 diastolic three minutes later.  Further, 
there was no clinical finding of hypertension.  
 
In April 1946 and March 1947, the Veteran filed claims for 
service connection benefits for unrelated disorders.  Again, 
in April 1947, the Veteran filed an application for VA 
hospital care or domiciliary treatment for unrelated 
disorders.  Significantly, there was no assertion any claim 
for hypertension.
  
The first post service medical evidence of hypertension are 
private treatment records from 1987, which appeared to show 
elevated blood pressure.  Subsequently, in November 1988, the 
Veteran filed a pension claim, including hypertension as one 
of his chronic disabilities.  A January 1989 VA general 
examination gave an assessment of hypertension.  However, no 
etiological opinion was given.  

Significantly, the first assertion by the Veteran that his 
hypertension was related to service was in the current claim 
filed in May 2003.  VA treatment records continued to show 
treatment for hypertension, but do not link the Veteran's 
hypertension to service.  A November 2003 private 
neuropsychiatry report also showed a diagnosis of 
hypertension, but again, does not provide any sort of 
etiological opinion.  No additional pertinent evidence has 
been associated with the claims file.  

At the Board hearing, the Veteran testified that he did not 
have any problems with  hypertension while he was in the 
Navy.  He also was not treated for hypertension while in the 
Navy.  He indicated that he first sought treatment for 
hypertension with a private physician in 1948.  He concluded 
that he believed he had hypertension ever since he left the 
Navy.  

Based on the evidence of record, the preponderance of the 
evidence is against entitlement to service connection for 
hypertension.  Importantly, service treatment records are 
silent with respect to any findings of hypertension.  
Further, the Veteran's current contentions regarding having 
hypertension since service are simply inconsistent with the 
overall evidence of record and, in turn, have no probative 
value.  The Veteran acknowledged in his hearing testimony 
that he never received treatment for hypertension in service.  
Moreover, he filed three claims for disability benefits 
within a year of service for unrelated disorders and never 
asserted that he had hypertension, which started in service.  
The Board finds it reasonable to assume that if the Veteran 
had hypertension at that time, he would have also sought 
benefits for this disability as well.  In his hearing 
testimony, the Veteran clearly stated that he first received 
treatment for his hypertension in 1948, which was 
approximately two years after his discharge from service.  
Moreover, the Board finds it significant that when the 
Veteran filed his claim for pension in 1989, at the VA 
examination, he clearly informed the doctor of his 
hypertension, but did not indicate in any way that it was 
related to service.  If he had been suffering from 
hypertension since service, it would be reasonable to assume 
that that the Veteran would have mentioned it at the 
examination.  Further, the Veteran sought treatment for 
numerous unrelated disorders in service.  Any high blood 
pressure readings would have been documented during these 
visits.  

Significantly, there is no competent medical evidence 
providing a nexus between the Veteran's hypertension and 
service.  Moreover, there is no medical evidence of 
hypertension within one year of active duty service so the 
service incurrence of hypertension may not be presumed.  
Further, it was approximately 41 years after the Veteran's 
discharge from service before any medical evidence of 
hypertension so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the Veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the Veteran's statements relating his 
hypertension to service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Here, the Board observes that the Veteran is competent to say 
that he experienced symptoms while in service that have 
continued since service.  However, as discussed above, the 
Board assigns no probative weight to the Veteran's current 
assertions that he has had hypertension since service as they 
are inconsistent with the other evidence of record.  
Moreover, the Board does not believe that hypertension is 
subject to lay diagnosis as blood pressure readings are 
required by medical professionals in order to make such a 
diagnosis.  The Veteran has not demonstrated that he has the 
expertise required to diagnose hypertension and link it to 
service.    

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for hypertension.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Left Hip Disability

The Veteran is also seeking service connection for left hip 
disability.  Service treatment records are silent with 
respect to any complaints or diagnosis associated with a left 
hip disability.  However, records showed that the Veteran 
sought treatment for numerous other unrelated injuries and 
illnesses.  Further, the March 1946 service examination 
showed that the Veteran's extremities were clinically 
evaluated as normal.  The examination is silent with respect 
to any objective findings concerning his left hip.  

Again, in April 1946 and March 1947, the Veteran filed claims 
for benefits for unrelated disorders.  Further, in April 
1947, the Veteran filed an application for VA hospital care 
or domicilary treatment for unrelated disorders.  There was 
no assertion of any claim for left hip disability at the time 
of these submissions.

The first post service medical evidence of record concerning 
a left hip disability is the January 1989 VA examination 
during which the Veteran reported that he had arthritis of 
the hips for a number of years, but had gotten severe enough 
where he required treatment over the past three years.  In 
September 1999, the Veteran filed a claim for back and right 
hip disorders claiming that he fell on his right side while 
in service.  Nevertheless, the Veteran did not assert that 
his left hip disability was due to an injury in service until 
he filed his current claim in 2003.  However, the November 
2003 private neuropsychiatry report stated that the Veteran 
received injuries to his hips because he was knocked down by 
tidal waves hitting the boat he was aboard.  Because of this 
injury, he had to be transported by hospital ship back to the 
United States.  

VA treatment records showed continuing complaints of left hip 
pain.  Importantly, a September 2003 x-ray showed moderate 
bilateral hip degenerative joint disease.  However, these 
records do not provide any sort of etiological opinion.  

At the Board hearing, the Veteran indicated that he injured 
his hips the same time he injured his leg when he was knocked 
down while aboard a small craft due to a wave hitting the 
craft, but he did not report any problems concerning his hips 
to medical personnel at that time.  After service, he 
indicated that his hips bothered him more as he got older.  
The Veteran could not recall when he first sought treatment 
for his hips.     

Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for left hip disability 
is not warranted.  Service treatment records were silent with 
respect to any injury to the left hip.  Further, as noted 
above, the March 1946 discharge examination showed that the 
Veteran's extremities were clinically evaluated as normal.  
The Board acknowledges the Veteran's statements indicating 
that his current left hip disability is related to service.  
Here, the Veteran is competent to say that he experienced 
symptoms while in service.  He is also competent to report a 
continuity of symptoms since service.  Nevertheless, the 
Veteran's current contentions regarding injuring his hip in 
service are simply inconsistent with the overall evidence of 
record and, in turn, lack credibility.  For example, he filed 
three claims for disability benefits within a year of service 
for unrelated disorders and never mentioned any injury to his 
left hip.  The Board finds it reasonable to assume that if 
the Veteran had injured his hip in service, he would have 
also sought benefits for this disability as well.  Moreover, 
the Veteran was hospitalized for quite some time due to 
cellulitis of his leg, which he claimed occurred from the 
same incident that injured his hip.  He also sought treatment 
for numerous other unrelated disorders in service.  The Board 
finds it reasonable to assume that if the Veteran had injured 
his hip or was having any problems with his left hip, he 
would have reported it while in the hospital or the other 
times he sought medical treatment.  Importantly, his current 
assertions are also inconsistent with the September 1999 
claim in which he claimed that he fell on his right side and 
never mentioned any injury to the left side. 

Further, any additional assertions by the Veteran with regard 
to continuity of symptoms since service are also inconsistent 
with the other evidence of record which showed no pertinent 
complaints over the years.  It is reasonable to expect that 
he would have reported ongoing hip problems if he was in fact 
experiencing them.  His failure in this regard diminished his 
credibility regarding a continuity of symptoms since service.  
Moreover, given the lack of documentation of any hip problems 
until January 1989 also diminishes his credibility.  Further, 
at the VA examination, he did not report any hip injury in 
service at that time.  It would seem reasonable that if the 
Veteran had been experiencing ongoing hip problems since 
service, he would have reported this fact to the examiner.  
In sum, while the Veteran's contentions have been carefully 
considered, these contentions have no probative value. 

In turn, the November 2003 medical report cannot be 
considered competent medical evidence in support of the 
Veteran's claim given that the examiner is simply reiterating 
the Veteran's own history, which again has been found to not 
be credible, and not providing any sort of competent 
etiological opinion.  

Further, there is no medical evidence of arthritis within one 
year of service so the service incurrence of the left hip 
disability may not be presumed.  The Board also finds it 
significant that the first post service medical evidence of a 
left hip disability was approximately 43 years after service 
so there is no supporting medical evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence 
of treatment may also be viewed as evidence weighing against 
the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The preponderance of the evidence is against the Veteran's 
claim for left hip disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  New and Material Issues

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Low Back Disability, including spinal stenosis, and Right Hip 
Disability

The present appeal also involves the issues of whether new 
and material evidence has been received to reopen claims for 
entitlement to service connection for low back disability, 
including spinal stenosis, and right hip disability.  Given 
that basically the same evidence is applicable to these 
issues, the Board will address these issues in the same 
analysis.  By way of background, service connection for low 
back disability and right hip disability was denied in a July 
2000 rating decision.  In March 2002, the Veteran filed a 
notice of disagreement with respect to his hip disability.  
The statement did not address the Veteran's low back 
disability. However, the notice of disagreement was not 
received within one year as required  under 38 C.F.R. 
§ 20.201 to be considered a valid notice of disagreement.  
Under the circumstances, the Board finds that the July 2000 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the July 2000 
rating decision consisted of the following: service treatment 
records; various applications for VA benefits; January 1989 
and August 1989 VA examination reports; and VA treatment 
records from 1998 to 2000.  

Service treatment records were silent with respect to any 
injury to or disability of low back or right hip.  The March 
1946 service examination prior to discharge showed that the 
spine and extremities were clinically evaluated as normal.  
As discussed above, in April 1946 and March 1947, the Veteran 
filed a claim for benefits for unrelated disorders.  Again, 
in April 1947, the Veteran filed an application for VA 
hospital care or domiciliary treatment for unrelated 
disorders.  There was no mention of any claim for low back or 
right hip disabilities in any of this submissions.  The 
Veteran was afforded a VA general examination for pension 
purposes in January 1989.  The Veteran reported arthritis of 
hips for a number of years, but stated it had gotten worse 
over the past three years requiring treatment.  However, no 
assessment was given by the examiner.  The Veteran was also 
afforded a VA examination in August 1989.  However, he did 
not report any back or right hip problems and the examination 
report was silent with respect to any such findings.  In 
September 1999, the Veteran filed a claim for back and right 
hip disorders claiming that he fell on his right side while 
in service.  An October 1998 treatment record showed 
complaints of right hip pain and an MRI of the lumbar spine 
was ordered.  A November 1998 MRI of the spine showed spinal 
stenosis at L4-5, considerable right L4-L5 neural foramenal 
narrowing with probable right L4-L5 neural foramenal 
stenosis, and mild to moderate degenerative disease at other 
levels.  A June 1999 record showed that the Veteran 
complained of right buttock/hip pain for one and half years.  
He could not recall an inciting incident or trauma.  The 
assessment was probable L4 radiculopathy on the right.  
Follow up treatment records continued to show complaints of 
low back and right hip pain.  Based on this evidence, the 
July 2000 rating decision denied service connection as there 
was no evidence that any current low back disability and 
right hip disability were incurred in or aggravated by 
service.  

Since the July 2000 rating decision, additional evidence has 
become part of the record, including, in pertinent part: 
additional VA treatment records; service personnel records; a 
November 2003 private neuropsychiatry report; SSA List of 
Exhibits; letter from employer; application for disabled 
parking permit; September 2006 Board hearing testimony; and 
private treatment records from Decatur Health Imaging, St. 
Joseph's Hospital and Annamarei Ranta, M.D.  The evidence 
also includes psychological reports, stressor verification 
information and examinations pertaining to the Veteran's 
psychiatric disability.      

The Board observes that the service personnel records are 
silent with respect to any injury to the low back or right 
hip, and, in turn, are not pertinent with respect to these 
issues.  Moreover, the additional VA and private treatment 
records while showing continuing treatment for low back and 
right hip pain, including a diagnosis of degenerative joint 
disease of the hip, do not show that the Veteran's low back 
and right hip disabilities were incurred in or aggravated in 
service.  Further, while the employer's letter, SSA exhibit 
list and application for parking permit do show that the 
Veteran is disabled; these documents do not clearly identify 
the Veteran's low back and right hip disabilities or provide 
any link to service.  Thus, while this evidence is new, it 
cannot be considered material because it does not relate to 
the unestablished fact of whether the Veteran's low back 
disability and right hip disability manifested in service, 
which is necessary to substantiate the Veteran's claim.  

Further, the Veteran's hearing testimony, which simply 
reiterated that he fell and injured his hip and back in 
service, cannot be considered new and material because it is 
redundant of a statement already of record at the time of the 
prior rating decision.  Further, the November 2003 private 
neuropsychiatry report and April 2006 treatment record  from 
Dr. Rantu also observed the history given by the Veteran that 
he injured his hip and back when he fell in service.  
However, neither of these medical reports provide an opinion 
as to whether any current hip or back disabilities were 
incurred in or aggravated in service.  The reports are simply 
reiterating the Veteran's history.  Accordingly, while these 
medical reports are new, they cannot be considered material.  

In sum, the evidence submitted since the July 2000 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claims of entitlement to 
service connection for low back disability, including spinal 
stenosis, and right hip disability are not reopened.  38 
U.S.C.A.  § 5108. 

Hearing Loss

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for hearing loss.  
Initially, service connection for hearing loss was denied by 
a March 1990 rating decision.  However the Veteran failed to 
file a notice of disagreement.  Under the circumstances, the 
Board finds that the March 1990  rating decision became 
final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the March 1990 
rating decision consisted of service treatment records; 
various applications for VA benefits; and January 1989 and 
August 1989 VA examination reports.  Service treatment 
records were silent with respect to any hearing loss.  The 
March 1946 service examination found no hearing 
abnormalities.  While the Veteran reported decreased hearing 
at the January and August 1989 VA examinations, neither 
examination related any hearing loss to service.  Thus, the 
March 1990 rating decision denied service connection for 
defective hearing because the evidence did not show that the 
Veteran suffered from hearing loss that was incurred in or 
aggravated by his military service.      

Since the March 1990 rating decision, additional evidence has 
become part of the record, including, VA treatment records; 
service personnel records, a November 2003 private 
neuropsychiatry report; SSA List of Exhibits; letter from 
employer; application for disabled parking permit; September 
2006 Board hearing testimony; a report from the U.S. Armed 
Services Center for Unit Records Research (CURR); a copy of 
the "war diary" for the USS LST 1038 from the National 
Archives and Records Administration (NARA); and private 
treatment records from Decatur Health Imaging, St. Joseph's 
Hospital and Annamarei Ranta, M.D.  The evidence also 
includes psychological reports and examinations pertaining to 
the Veteran's psychiatric disability.      

At the Board hearing, the Veteran testified that he was a gun 
loader on the ship and his hearing loss was due to the firing 
of 40 millimeter guns.  Records from CURR and NARA indicated 
that the Veteran was exposed to combat noise exposure. 

Thus, the Board finds that this additional evidence is new 
and material.  The evidence is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether the Veteran's 
hearing loss manifested in service, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108.


ORDER

A compensable rating for the vague ulcer of right lower leg, 
residuals of cellulitis is not warranted.  Service connection 
for hypertension and left hip disability is not warranted.  
Further, new and material evidence to reopen the claims for 
entitlement to service connection for low back disability, 
including spinal stenosis, and right hip disability has not 
been received.  To that extent, the appeal is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hearing loss.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the following Remand section of this decision.




REMAND

The present appeal includes the issue of entitlement to 
service connection for hearing loss.  Given the new evidence 
of combat noise exposure in service, the Veteran should be 
afforded a VA examination to determine the etiology of any 
currently manifested hearing loss.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service.  

2.	Thereafter, the hearing loss issue 
should be adjudicated under a merits 
analysis.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


